SULLIVAN, J.
Helen Haas brought this action in Cuyahoga Common Pleas to recover damages for injuries sustained when she was alighting from a street car. She joined the Cleveland Ry. Co. and the city of Cleveland as parties defendant. Evidence showed that she had stepped from the street car into a hole in street. Counsel for defendants brought out the fact in cross examination that she had not looked before alighting, to observe whether or not the street was in such condition that stepping thereon would be safe.
After evidence was all in the court directed a verdict in favor of the Ry. Co. and the city. From this Haas prosecuted error. The court of appeals held:
1. The evidence is very clear that Haas did not observe the hole into which she stepped when getting off car.
2. It is also clear that said hole was plainly visible and could have been seen if Haas had observed ordinary care when alighting from car.
3. She was therefore guilty of contributory negligence and court did not err in directing verdict in favor of Ry. Co.
4. The city is bound to keep the streets in a safe condition so the verdict in favor of the city is reversed.